Citation Nr: 1815460	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-34 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated 10 percent disabling.
	
2.  Entitlement to an increased rating for depressive disorder, currently rated 50 percent disabling.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to a total disability rating due to unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which, respectively, and among other things: continued its evaluation of major depressive disorder (MDD) as 50 percent disabling, and continued its evaluation of bilateral hearing loss as 10 percent disabling; denied service connection for a right foot disability and a left foot disability.

In April 2014, the Veteran filed a notice of disagreement with the denial of his increased rating claims for bilateral hearing loss and MDD, requested service connection for his cochlear implant, and TDIU due to his cochlear implant and MDD.  

The Veteran was provided with a statement of the case in September 2014 which continued the denial of a higher evaluation for bilateral hearing loss, MDD, and denied a TDIU.  In October 2014, the Veteran perfected his appeal to the Board as to the claims for an increased rating for bilateral hearing loss and depressive disorder, and a TDIU.  

In June 2015, the Veteran filed a notice of disagreement with the denial of service connection for a right foot and left foot disability, was provided with a statement of the case in April 2016, and in May 2016 perfected his appeal to the Board.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

The issues of entitlement to service connection for bilateral hearing loss, MDD, and service connection for right foot disability and left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 5103, 5103A, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.10, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service connected disabilities impact his ability to perform his job.

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment, by reason of his or her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16 (a), if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).

However, for those veterans who fail to meet the percentage requirements set forth above in accordance with 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned on an extra-schedular basis by VA's Director of Compensation Service when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16 (b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to VA's Director of Compensation Service is so warranted for extra-schedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, 4 Vet. App. at 363.  "A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment." Id.  The ultimate question, however, is "whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

The Veteran indicated on his application for increased compensation based on unemployability (VA Form 21-8940) that he was still working, and the evidence reflects that he is currently employed by VA as a custodian.  In a January 2012 statement, his supervisor indicated that the Veteran will knock out his hearing aid and radio headset during the process of performing his daily duties which makes it difficult for the supervisor to get in contact with him.

During a January 2012 VA examination, the Veteran indicated that this hearing disability interferes with his job as the radio headset he has to wear for work causes feedback from his cochlear implant.

During his January 2017 hearing, the Veteran stated that his depression has caused him to need counseling from supervisors due to his "attitude... screaming and raging" which impacts his job performance.  He testified that he is kept in the basement at his job at the hospital because he sounds like he is yelling when he talks due to his hearing disability, and is also on light duty at work.

The preponderance of the evidence reflects that the Veteran's service connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  He is currently working as a custodian for the VA, and while he asserts that his service connected disabilities have caused difficulties with his work performance, the fact that he has been able to make appropriate and necessary adjustments to continue to perform his duties, reflects that he is capable of obtaining and maintaining employment.  There is also no allegation or evidence that the Veteran's employment is marginal, as that term is defined in 38 C.F.R. § 4.16(a).
 
As the Veteran is currently maintaining substantially gainful employment, entitlement to a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.


REMAND

The Veteran has testified that his service connected bilateral hearing loss and MDD have worsened since his last examination, and requests that he be granted a higher evaluation for both his bilateral hearing loss and MDD, or alternatively, afforded a new VA examination to determine the current severity of his bilateral hearing loss `and that he has a hard time socializing with people.  The Veteran was last afforded a VA examination to assess his bilateral hearing loss and MDD in January 2012.  Therefore, a new VA examination is necessary to obtain contemporaneous, pertinent information to assess the current nature and severity of his bilateral hearing loss and MDD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also maintains that his right and left foot disabilities were caused by service.  The Veteran's September 1972 medical examination report upon entrance into service notes contains notations of pes planus, second degree and hallux valgus, not considered disabling.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As pes planus and hallux valgus were noted at entry into service, the Veteran is not presumed sound as to those disorders.  He is presumed sound as to other foot disorders.  In any event, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

The Veteran has stated that he did not have any issues with his feet prior to service, and that as a result of wearing improperly fitted boots during training, he suffered significant injuries to his feet which have continued to cause problems since service.  He stated he twisted his ankle in service and soaked and bandaged it, but dealt with the pain.  He also stated that this boots caused him to develop corns on his feet and his arches to become flat.  He testified that he underwent surgery after an accident on the job wherein he broke his foot in 2 places and during the surgery other foot issues were discovered which he believes are related to service.

For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of current disability, (2) the record indicates that the disability or persistent or recurrent symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has provided competent evidence of persistent or recurrent symptoms of foot disability that may be associated with active service, but there is not sufficient evidence of record to make a decision on the claim.  Therefore a remand is warranted for a VA examination to determine the nature and etiology of the Veteran's right and left foot disabilities.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any right and/or left foot disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current disabilities of the right and left foot.  Then, as to any identified disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disability was caused, aggravated by, or is otherwise related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3. Schedule the Veteran for a VA examination with an appropriate audiologist to determine the current severity of his bilateral hearing disability.  The examination should be conducted in accordance with the current disability benefits questionnaire (DBQ).

4. Schedule the Veteran for a VA examination with an appropriate psychologist or psychiatrist to determine the current severity of his MDD.  The claims file must be made available to the psychologist or psychiatrist for review in connection with the examination.  The examination should be conducted in accordance with the current DBQ.

A complete rationale should be given for all opinions and conclusions expressed.

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


